_____________

                                  No. 95-2957EM
                                  _____________

Duane Glass,                        *
                                    *
                 Appellant,         *
                                    *
      v.                            *   Appeal from the United States
                                    *   District Court for the Eastern
Dora B. Schriro; James D.           *   District of Missouri.
Purkett, in their individual        *
and official capacities, and        *   [UNPUBLISHED]
on behalf of themselves and all     *
similarly situated agents,          *
successors in office,               *
                                    *
                 Appellees.         *
                              _____________

                            Submitted:     March 1, 1996

                              Filed: March 6, 1996
                                  _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


      Duane Glass appeals the district court's adverse grant of summary
judgment in Glass's 42 U.S.C. § 1983 action.          Having carefully considered
the record and the parties' briefs, we conclude no error of law appears.
We   thus   affirm   the   decision   of   the   district   court   without   further
discussion.    See 8th Cir. R. 47B.


      A true copy.


              Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.